—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 27, 1997 (People v Lee, 243 AD2d 728), affirming a judgment of the County Court, Nassau County, rendered November 21, 1996.
Ordered that the application is denied.
*289The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Ritter, J. P., S. Miller, Krausman and Goldstein, JJ., concur.